Mr. Justice Fisher
delivered the opinion of the court.
This was an action of debt in the circuit court of Rankin county, founded upon an injunction bond, executed by the plaintiff in error and others, payable to one Henry F. Shelton, who assigned the same by indorsement to the defendant in error.
The question for decision is, whether the assignee of such a bond can maintain an action thereon in his own name.
The bond is conditioned, that if the injunction shall be dissolved, the obligors will pay the amount of a certain judgment therein specified, within thirty days after such judgment of dissolution, from which it appears that the bond is an obligation to pay money on a certain condition. Is such an obligation assignable within the letter and meaning of the statute 1 Hutch. Co. § 9, p. 640. This point has been decided in the affirmative by this court. Shields v. Taylor & Tarpley, 25 Miss. R. 13. For this alleged error we therefore refuse to reverse the judgment.
The judgment will, however, for another error, to wit, the action of the court below in striking out certain pleas, have to be reversed. Without intimating any thing as to the legal sufficiency of these pleas, it is sufficient to say that they were appropriate to the action, and were not questioned by demurrer, but improperly treated as nullities by the court.
Judgment reversed, and cause remanded.